Exhibit 10.12

ENVIRONMENTAL INDEMNITY AGREEMENT

This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of
December 22, 2011, is executed by SIR PRAIRIE WALK, LLC, a Delaware limited
liability company (“Borrower”), to and for the benefit of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”).

RECITALS:

A. Borrower is the owner of the real property more particularly described on
Exhibit A attached hereto and made a part hereof (the “Property”).

B. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
the date hereof, by and between Borrower and Lender (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), Lender is making a loan to Borrower in the original principal
amount of Three Million Nine Hundred Sixty-Five Thousand and No/100 Dollars
($3,965,000.00) (the “Mortgage Loan”), as evidenced by that certain Multifamily
Note dated as of the date hereof, executed by Borrower and made payable to the
order of Lender in the amount of the Mortgage Loan (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Note”).

C. The Mortgage Loan is evidenced by the Note issued pursuant to the Loan
Agreement and is secured by, among other things, the Security Instrument and the
Loan Agreement.

D. As a condition to the making of the Mortgage Loan to Borrower, Lender
requires Borrower to deliver this Agreement.

AGREEMENTS:

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower agrees as follows:

1. Recitals.

The recitals set forth above are true and correct and are hereby incorporated by
reference.

2. Defined Terms.

All capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Loan Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Claim” means any claim or action brought under any legal or administrative
proceeding.

 

Environmental Indemnity Agreement    Form 6085    Page 1 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

“Environmental Inspections” means environmental inspections, tests,
investigations, studies, audits, reviews or other analyses.

“Environmental Laws” means all present and future federal, state and local laws,
ordinances, regulations, standards, rules, policies and other governmental
requirements, administrative rulings, court judgments and decrees, and all
amendments thereto, relating to pollution or protection of human health, natural
resources or the environment (including ambient air, surface water, ground
water, land surface or subsurface strata) including such laws governing or
regulating the use, generation, storage, removal, remediation, recovery,
treatment, handling, transport, disposal, control, release, discharge of, or
exposure to, Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., the Toxic Substances Control Act, 15 U.S.C. Section 2601, et seq., the
Clean Water Act, 33 U.S.C. Section 1251, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq., the Clean Air Act,
42 U.S.C. Sections 7401-7661, et seq., the Safe Drinking Water Act, 42 U.S.C.
Section 300f, et seq., the Occupational Safety and Health Act, 29 U.S.C.
Chapter 15, et seq., the Federal Water Pollution Control Act, 33 U.S.C.
Sections 1251-1376, et seq., the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. Section 136, et seq., and the River and Harbors Appropriation Act,
33 U.S.C. Section 403, et seq., and their state and local analogs.

“Environmental Permit” means any permit, license or other authorization issued
under any Environmental Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

“Hazardous Materials” means, but is not limited to, any substance, chemical,
material or waste now or in the future defined as a “hazardous substance,”
“hazardous material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant” or “pollutant” (a) within the meaning of any Environmental Law, or
(b) the presence of which causes a nuisance or trespass of any kind, including
Toxic Mold; petroleum and petroleum products and compounds containing them,
including gasoline, diesel fuel and oil; radon; carcinogenic materials;
explosives; flammable materials; infectious materials; corrosive materials;
mutagenic materials; radioactive materials; polychlorinated biphenyls (PCBs) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that is
designated, classified or regulated pursuant to any Environmental Law; and any
medical products or devices, including those materials defined as “medical
waste” or “biological waste” under relevant statutes or regulations pertaining
to any Environmental Law.

“Indemnitees” means, collectively:

(a) Lender;

(b) any prior owner or holder of the Note;

 

Environmental Indemnity Agreement    Form 6085    Page 2 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(c) the Loan Servicer;

(d) any prior Loan Servicer;

(e) the officers, directors, shareholders, partners, managers, members,
employees and trustees of any of the foregoing; and

(f) the heirs, legal representatives, successors and assigns of each of the
foregoing.

“O&M Program” means one or more written programs of operations and maintenance
approved in writing by Lender.

“Prohibited Activities or Conditions” means any of the following:

(a) the presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks, except as
previously disclosed by Borrower to Lender in writing that any such tank
complies with all requirements of Environmental Laws), handling or disposal of
any Hazardous Materials on or under the Mortgaged Property or any other property
owned by Borrower, Guarantor, Key Principal or any Borrower Affiliate that is
adjacent to the Mortgaged Property;

(b) the transportation of any Hazardous Materials to, from or across the
Mortgaged Property;

(c) any activity on the Mortgaged Property that requires an Environmental Permit
or other authorization under Environmental Laws without Lender’s prior written
consent;

(d) any occurrence or condition on the Mortgaged Property or any other property
owned by Borrower, Guarantor, Key Principal or any Borrower Affiliate that is
adjacent to the Mortgaged Property, which occurrence or condition is or may be
in violation of or noncompliance with Environmental Laws, or in violation of or
noncompliance with the terms of any Environmental Permit;

(e) any activities on the Mortgaged Property that directly or indirectly result
in other property adjacent to the Mortgaged Property being contaminated with
Hazardous Materials or which may cause such other property to be in violation of
or noncompliance with Environmental Laws; or

(f) exclusive of the safe and lawful use and storage of quantities of:

(1) pre-packaged supplies, cleaning materials and petroleum products customarily
used in the operation and maintenance of comparable multifamily properties so
long as all of the foregoing are used, stored, handled, transported and disposed
of in compliance with Environmental Laws;

 

Environmental Indemnity Agreement    Form 6085    Page 3 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) cleaning materials, personal grooming items and other items sold in
pre-packaged containers for consumer use and used by tenants and occupants of
residential dwelling units in the Mortgaged Property; and

(3) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Environmental Laws.

“Remedial Work” means any investigation, site monitoring, containment, clean-up,
restoration or other remedial work in connection with any Environmental Laws or
order of any Governmental Authority that has or acquires jurisdiction over the
Mortgaged Property, or the use, operation or improvement of the Mortgaged
Property under any Environmental Law.

“Toxic Mold” means any mold, fungus, microbial contaminations or pathogenic
organisms at the Mortgaged Property of a type or quantity that:

(a) might reasonably be expected to pose a significant risk to human health or
the environment; or

(b) would negatively impact the value of the Mortgaged Property.

3. Environmental Representations and Warranties.

Borrower represents and warrants to Lender that, except as previously disclosed
by Borrower to Lender in writing or as set forth in that certain Environmental
Inspection, if any, performed with respect to the origination of the Mortgage
Loan dated prior to the Effective Date:

(a) neither Borrower nor any Borrower Affiliates are in possession of any
Environmental Inspections that have not been provided to Lender, nor have any
Environmental Inspections been conducted by or on behalf of Borrower that have
not been provided to Lender;

(b) Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions;

(c) Guarantor has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions with respect to the Mortgaged Property or any adjacent
property owned by Borrower, Guarantor, Key Principal or any Borrower Affiliate;

(d) to the best of Borrower’s knowledge, no Prohibited Activities or Conditions
exist or have existed on the Mortgaged Property or on any adjacent property
owned by Borrower, Guarantor, Key Principal or any Borrower Affiliate;

(e) the Mortgaged Property does not now contain any underground storage tanks,
and, to the best of Borrower’s knowledge, the Mortgaged Property has not
contained any underground storage tanks in the past. If there is or was an
underground storage tank located on the Mortgaged Property which has been
previously disclosed by Borrower to Lender in writing, that tank complies with,
or has been removed in accordance with, all requirements of Environmental Laws;

 

Environmental Indemnity Agreement    Form 6085    Page 4 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(f) Borrower has complied with all Environmental Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, Borrower has obtained all
Environmental Permits required for the operation of the Mortgaged Property in
accordance with Environmental Laws now in effect, Borrower has disclosed all
such Environmental Permits to Lender, and all such Environmental Permits are in
full force and effect;

(g) no event has occurred with respect to the Mortgaged Property that
constitutes, or with the passing of time or the giving of notice would
constitute, noncompliance with the terms of any Environmental Permit;

(h) there are no actions, suits, claims or proceedings pending or, to the best
of Borrower’s knowledge, threatened that involve the Mortgaged Property and
allege, arise out of or relate to any Prohibited Activity or Condition; and

(i) Borrower has not received any complaint, order, notice of violation or other
communication from any Governmental Authority with regard to air emissions,
water discharges, noise emissions or Hazardous Materials, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
other property owned by Borrower, Guarantor, Key Principal or any Borrower
Affiliate that is adjacent to the Mortgaged Property.

The representations and warranties in this Agreement shall be continuing
representations and warranties that shall be deemed to be made by Borrower until
the Mortgage Loan has been paid in full.

4. Environmental Covenants.

(a) Borrower shall not cause or permit any Prohibited Activities or Conditions.

(b) Borrower shall take all commercially reasonable actions (including the
inclusion of appropriate provisions in any Leases executed after the date of
this Agreement) to prevent its employees, agents and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions. Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.

(c) Lender shall have the right to establish, monitor and review an O&M Program
with respect to Hazardous Materials on the Mortgaged Property or any other
property owned by Borrower, Guarantor, Key Principal or any Borrower Affiliate
that is adjacent to the Mortgaged Property. If an O&M Program has been
established, Borrower shall comply in a timely manner with, and cause all
employees, agents and contractors of Borrower and any other persons present on
the Mortgaged Property to comply with, the O&M Program. All costs of performance
of

 

Environmental Indemnity Agreement    Form 6085    Page 5 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

Borrower’s obligations under any O&M Program shall be paid by Borrower, and
Lender’s reasonable out-of-pocket costs incurred in connection with the
monitoring and review of the O&M Program and Borrower’s performance shall be
paid by Borrower upon demand by Lender. Any such out-of-pocket costs of Lender
which Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in the Security Instrument.

(d) Borrower shall comply with all Environmental Laws applicable to the
Mortgaged Property. Without limiting the generality of the previous sentence,
Borrower shall obtain and maintain all Environmental Permits required by
Environmental Laws and comply with all conditions of such Environmental Permits.

(e) Borrower shall promptly notify Lender in writing upon the occurrence of any
of the following events:

(1) Borrower’s discovery of any Prohibited Activity or Condition;

(2) Borrower’s receipt of or knowledge of any complaint, order, notice of
violation or other communication from any property management agents,
Governmental Authority or other Person with regard to present or future alleged
Prohibited Activities or Conditions or any other environmental, health or safety
matters affecting the Mortgaged Property or any other property owned by
Borrower, Guarantor, Key Principal or any Borrower Affiliate that is adjacent to
the Mortgaged Property; and

(3) any representation or warranty in this Agreement becomes untrue after the
date of this Agreement or Borrower’s breach of any of its obligations under this
Section 4.

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note or any other Loan
Document.

5. Inspections.

Lender shall have the right to obtain any Environmental Inspections in
connection with any Foreclosure Event, or as a condition of Lender’s consent to
any Transfer, or required by Lender following a reasonable determination by
Lender that Prohibited Activities or Conditions may exist. Borrower shall pay
promptly the costs of any Environmental Inspections required by Lender. Any such
costs incurred by Lender (including the fees and out-of-pocket costs of
attorneys and technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) which Borrower fails to pay
promptly after notice and request by Lender shall become an additional part of
the Indebtedness as provided in the Security Instrument. The results of all
Environmental Inspections made by Lender shall at all times remain the property
of Lender and Lender shall have no obligation to disclose or otherwise make
available to Borrower or any other party such results or any other information
obtained by Lender in connection with its Environmental Inspections; provided,
however, if Borrower reimbursed Lender for the cost of such Environmental
Inspections, upon request by Borrower, Lender shall provide a copy of such
Environmental Inspections to Borrower. Lender hereby

 

Environmental Indemnity Agreement    Form 6085    Page 6 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
Lender or Borrower with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections. Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such sale.
Borrower agrees that Lender shall have no liability whatsoever as a result of
delivering the results of any Environmental Inspections to any third party, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages or causes of action, arising out of, connected with or incidental to the
results of, the delivery of any Environmental Inspections.

6. Remedial Work.

If any Remedial Work is (a) necessary to comply with any Environmental Law or
order of any Governmental Authority that has or acquires jurisdiction over the
Mortgaged Property or the use, operation or improvement of the Mortgaged
Property under any Environmental Law or order, or (b) otherwise required by
Lender as a consequence of any Prohibited Activity or Condition or to prevent
the occurrence of a Prohibited Activity or Condition, Borrower shall, within
thirty (30) days after notice from Lender demanding such action or the
applicable deadline required by Environmental Law or order, whichever is
earlier, begin performing the Remedial Work, and thereafter diligently prosecute
it to completion, and shall in any event complete the work by the time required
by applicable Environmental Law or order or relevant Governmental Authority. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender shall be due and
payable upon demand.

7. Cooperation.

Borrower shall cooperate with any inquiry by any Governmental Authority and
shall comply with any governmental or judicial order which arises from any
alleged Prohibited Activity or Condition.

8. Indemnification.

(a) Except to the extent that any such items occur as a result of the gross
negligence or willful misconduct of Lender or its affiliates, employees or
representatives, as determined by a court of competent jurisdiction pursuant to
a final non-appealable court order, Borrower shall indemnify, hold harmless and
defend the Indemnitees for, from and against all proceedings, claims, damages,
penalties and costs (whether initiated or sought by Governmental Authorities or
private parties), including reasonable fees and out-of-pocket expenses of
attorneys and expert witnesses, investigatory fees and remediation costs,
whether incurred in connection with any judicial or administrative process or
otherwise, arising directly or indirectly from any of the following:

 

Environmental Indemnity Agreement    Form 6085    Page 7 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(1) any breach of any representation or warranty of Borrower in this Agreement;

(2) any failure by Borrower to perform any of its obligations under this
Agreement;

(3) the existence or alleged existence of any Prohibited Activity or Condition,
including any loss, cost or damage arising out of the existence of any
underground storage tank on the Mortgaged Property, whether known or unknown to
any Borrower;

(4) the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or any property that is adjacent to the Mortgaged Property
and that may have been derived from the Mortgaged Property (unless such
Hazardous Materials are used in such a manner as to not constitute Prohibited
Activities or Conditions); and

(5) the actual or alleged violation of any Environmental Law.

(b) Borrower shall be fully and personally liable for its obligations under this
Agreement. To the extent permitted by law, Borrower’s liability shall not be
limited by the amount of the Indebtedness, the repayment of the Indebtedness or
otherwise (including as a result of any limitation on personal liability set
forth in the Loan Agreement or any other Loan Document) excluding any Prohibited
Activity or Condition caused directly by Lender or its agents or employees after
it takes possession as mortgagee-in-possession or otherwise.

(c) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. However, any Indemnitee may elect to defend any
Claim at Borrower’s expense if such Indemnitee reasonably determines that there
is a conflict between the interests of Borrower and such Indemnitee, or if such
Indemnitee reasonably determines that such election is necessary to protect
Indemnitee’s security under the Security Instrument. Notwithstanding the
foregoing, Lender may employ its own legal counsel and consultants to prosecute,
defend or negotiate any Claim. Further, with the prior written consent of
Borrower (which shall not be unreasonably withheld, delayed or conditioned),
Lender may settle or compromise any action or Claim. Borrower shall reimburse
Lender within fifteen (15) days of its receipt of written demand from Lender for
all reasonable costs and expenses incurred by Lender, including all costs of
settlements entered into in good faith, and the reasonable fees and
out-of-pocket expenses of attorneys and consultants.

(d) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a Claim, settle or compromise the Claim if the
settlement may materially and adversely affect any Indemnitee, as determined by
Lender, or results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of the applicable Indemnitees (such release satisfactory in form
and substance to Lender).

 

Environmental Indemnity Agreement    Form 6085    Page 8 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(e) Borrower’s obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive notice of or consideration for any of the following:

(1) the time for payment of the principal of or interest on the Indebtedness may
be extended or the Indebtedness may be renewed in whole or in part;

(2) the rate of interest on or period of amortization of the Mortgage Loan or
the amount of the Monthly Debt Service Payments payable under the Loan Documents
may be modified;

(3) the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;

(4) the maturity of the Indebtedness may be accelerated as provided in the Loan
Documents;

(5) any or all payments due under the Loan Agreement or any other Loan Document
may be reduced;

(6) any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Mortgage Loan;

(7) any amounts under the Loan Agreement or any other Loan Document may be
released;

(8) any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness;

(9) the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;

(10) any payments made by Borrower to Lender may be applied to the Indebtedness
in such priority as Lender may determine; and

(11) any other terms of the Loan Documents may be modified as required by
Lender.

(f) Borrower shall, at its own cost and expense, do all of the following:

(1) pay or satisfy any judgment or decree that may be entered against any
Indemnitee in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Agreement;

 

Environmental Indemnity Agreement    Form 6085    Page 9 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(2) reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Agreement; and

(3) reimburse Indemnitees for any and all expenses, including reasonable fees
and out-of-pocket expenses of attorneys and expert witnesses, paid or incurred
in connection with the enforcement by Indemnitees of their rights under this
Agreement, or in monitoring and participating in any legal or administrative
proceeding.

(g) The provisions of this Agreement shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Agreement without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. The obligation of Borrower to
indemnify the Indemnitees under this Agreement shall survive any repayment or
discharge of the Indebtedness, any Foreclosure Event, and any recorded release
or reconveyance of the lien of the Security Instrument, but shall not be
applicable to any Prohibited Activities or Conditions or any other environmental
contamination that occurs after (1) the date of any Foreclosure Event, or (2) if
Borrower has a right under applicable law to physical possession or control of
the Mortgaged Property following the date of any Foreclosure Event, the earlier
of the date (A) Lender takes physical possession and control of the Mortgaged
Property, or (B) Lender has the legal right to take physical possession and
control of the Mortgage Property; provided, however, that in any such event,
Borrower shall have the burden of providing evidence to Lender’s satisfaction
that any Prohibited Activities or Conditions or any other environmental
contamination occurred after any such Foreclosure Event or, if applicable, after
the date Lender takes physical possession and control, or has the legal right to
take physical possession and control, of the Mortgaged Property.

9. Event of Default.

Borrower understands that a default of its obligations under this Agreement
shall be an Event of Default under the Loan Agreement, and that in addition to
any remedies specified in this Agreement, Lender shall be entitled to exercise
all of its rights and remedies under the Loan Agreement and other Loan
Documents, however, the obligations hereunder shall not be secured by the
Security Instrument.

10. Subrogation.

Borrower shall take any and all reasonable actions, including institution of
legal action against third-parties, necessary or appropriate to obtain
reimbursement, payment or compensation from such persons responsible for the
presence of any Hazardous Materials at, in, on, under or near the Mortgaged
Property or otherwise obligated by law to bear the cost. Indemnitees shall be
and hereby are subrogated to all of Borrower’s rights now or hereafter in such
claims.

 

Environmental Indemnity Agreement    Form 6085    Page 10 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

11. Entity Representations.

Borrower represents and warrants that:

(a) Borrower has the full corporate, trust, limited liability company or
partnership power and authority, as applicable, to execute and deliver this
Agreement and to perform its obligations hereunder;

(b) the execution, delivery and performance of this Agreement by Borrower has
been duly and validly authorized;

(c) all requisite corporate, trust, limited liability company or partnership
action, as applicable has been taken by Borrower to make this Agreement valid
and binding upon Borrower, enforceable in accordance with its terms; and

(d) this Agreement constitutes a valid, legal and binding obligation of
Borrower, enforceable against it in accordance with the terms hereof.

12. Waiver.

Borrower hereby waives and relinquishes:

(a) any right or claim of right to cause a marshaling of Borrower’s assets or to
cause any Indemnitee to proceed against any other Person or any of the security
for the Indebtedness before proceeding under this Agreement against Borrower;

(b) all rights and remedies accorded by applicable law to indemnitors or
guarantors or sureties, except any rights of subrogation which Borrower may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever which may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights including any
claim that such subrogation rights were abrogated by any acts of any Indemnitee;

(c) the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by any Indemnitee;

(d) notice of acceptance hereof and of any action taken or omitted in reliance
hereon;

(e) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand under this
Agreement;

(f) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose; and

(g) any limitation on the amount or type of damages, compensation or benefits
payable by or for Borrower under workers’ compensation acts, disability benefit
acts or other employee benefit acts.

 

Environmental Indemnity Agreement    Form 6085    Page 11 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Indebtedness until the Indebtedness shall have been paid
in full. No delay by any Indemnitee in exercising any right, power or privilege
under this Agreement shall operate as a waiver of any such power, privilege or
right.

13. Notices.

All notices, demands and other communications under or concerning this Agreement
shall be in writing and given in accordance with the provisions of Section 15.02
(Notice) of the Loan Agreement.

14. Rights Cumulative.

The rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which Indemnitee has under the Note, the Loan Agreement, the
Security Instrument or any other Loan Document or would otherwise have at law or
in equity.

15. Entire Agreement.

This Agreement constitutes the entire agreement of Borrower for the benefit of
Lender and supersedes any prior agreements with respect to the subject matter
hereof.

16. No Modification Without Writing.

This Agreement may not be terminated or modified in any way nor can any right of
Lender or any obligation of Borrower be waived or modified, except by a writing
signed by Lender and Borrower.

17. Severability.

Each provision of this Agreement shall be interpreted so as to be effective and
valid under applicable law, but if any provision of this Agreement shall in any
respect be ineffective or invalid under such law, such ineffectiveness or
invalidity shall not affect the remainder of such provision or the remaining
provisions of this Agreement.

18. Governing Law.

This Agreement shall be governed by and construed in accordance with the
substantive law of the Property Jurisdiction without regard to the application
of choice of law principles that would result in the application of the laws of
another jurisdiction.

19. Jurisdiction.

Any controversy arising under or in relation to this Agreement shall be
litigated exclusively in the Property Jurisdiction without regard to conflict of
laws principles. The state and federal courts and authorities with jurisdiction
in the Property Jurisdiction shall have

 

Environmental Indemnity Agreement    Form 6085    Page 12 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

exclusive jurisdiction over all controversies which shall arise under or in
relation to this Agreement or any other Loan Document. Borrower irrevocably
consents to service, jurisdiction and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

20. Successors and Assigns.

Subject to the terms of the Loan Agreement, no Borrower may transfer or assign
any of its rights or obligations under this Agreement without the prior written
consent of Lender. Subject to the foregoing, this Agreement shall be continuing,
irrevocable and binding on each Borrower and its heirs, trustees, personal
representatives, successors and assigns and shall inure to the benefit of Lender
and the other Indemnitees, and Lender’s successors and assigns, including to any
transferee pursuant to a Foreclosure Event.

21. Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Agreement, time is of the essence.

22. Joint and Several (or Solidary Liability).

If more than one Person executes this Agreement as Borrower, the obligations of
such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

23. Construction.

(a) The captions and headings of the sections of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.

(b) Any reference in this Agreement to an “Exhibit” or “Schedule” or a “Section”
or an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Agreement or
to a Section or Article of this Agreement.

(c) Any reference in this Agreement to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

(d) Use of the singular in this Agreement includes the plural and use of the
plural includes the singular.

(e) As used in this Agreement, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only, and not
a limitation.

(f) Whenever Borrower’s knowledge is implicated in this Agreement or the phrase
“to Borrower’s knowledge” is used in this Agreement, Borrower’s knowledge or
such phrase(s) shall be interpreted to mean to the best of Borrower’s knowledge
after reasonable and diligent inquiry and investigation.

 

Environmental Indemnity Agreement    Form 6085    Page 13 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

(g) Unless otherwise provided in this Agreement, if Lender’s designation,
determination, selection, estimate, action, approval or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action, approval or decision shall be made or withheld in Lender’s
sole and absolute discretion.

(h) All references in this Agreement to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof.

24. WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN BY BORROWER AND LENDER, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

[Remainder of Page Intentionally Blank]

 

Environmental Indemnity Agreement    Form 6085    Page 14 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Agreement under seal
(where applicable) or has caused this Agreement to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Borrower intends that this Agreement shall be deemed to be
signed and delivered as a sealed instrument.

 

BORROWER:

 

SIR PRAIRIE WALK, LLC,

a Delaware limited liability company

 

By:         Steadfast Income Advisor, LLC,

               a Delaware limited liability company

Its:         Manager By:   /s/ Rodney F. Emery Name:   Rodney F. Emery Title:  
CEO and President

 

Environmental Indemnity Agreement    Form 6085    Page 15 Fannie Mae    07-11   
© 2011 Fannie Mae



--------------------------------------------------------------------------------

EXHIBIT A

TO

ENVIRONMENTAL INDEMNITY AGREEMENT

Description of the Land

LOTS 1, 2 AND 3, HILLSIDE PARK, A SUBDIVISION IN KANSAS CITY, JACKSON COUNTY,
MISSOURI, AS CLARIFIED BY SURVEYOR’S AFFIDAVIT RECORDED FEBRUARY 14, 1983, AS
DOCUMENT NO. K549890 IN BOOK K1193 AT PAGE 1971.

Tax Parcel Nos. 64-320-05-46, 64-320-05-47 and 64-320-05-48

 

Environmental Indemnity Agreement    Form 6085    Page A-1 Fannie Mae    07-11
   © 2011 Fannie Mae